        Case 1:21-cv-00369-CCC Document 10 Filed 03/05/21 Page 1 of 17




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ONLINE MERCHANTS GUILD,                  )
                                         )
      Plaintiff,                         )
                                         )
vs.                                      )       No. 1:21-cv-00369-SHR
                                         )
C. DANIEL HASSELL,                       )
in his official capacity as              )
SECRETARY OF REVENUE,                    )
DEPARTMENT OF REVENUE,                   )
                                         )
      Defendant.                         )


               The Online Merchants Guild’s Brief in Support of
      Motion for Temporary Restraining Order and Preliminary Injunction


                                   Question Presented

      The Pennsylvania Department of Revenue has sent members of the Online

Merchants Guild letters insisting that they register as tax collection agents with the

Department because Amazon—not the Guild’s members—unilaterally chose to store

goods in Amazon’s warehouses in the Commonwealth. The letters are a prelude to

demands that the Guild’s members pay taxes that Amazon—with the Department’s

approval—refused to collect on Amazon’s sales for much of the last decade. The

letters warn that, if Guild members do not register within fifteen days, they will face

increased years of tax exposure.




                                             1
       Case 1:21-cv-00369-CCC Document 10 Filed 03/05/21 Page 2 of 17




      The question presented is whether the Guild is entitled to a temporary

restraining order and preliminary injunction against the Department’s registration

demands because the Department lacks personal jurisdiction over the Guild’s

members.

                                     Background

      The Online Merchants Guild is a nonprofit trade association for online

merchants, primarily small businesses who supply goods for e-commerce stores like

Amazon.com. Through this case, the Guild seeks to protect the interests of its

members, whom the Pennsylvania Department of Revenue has begun targeting to

clean up a problem of the agency’s own making—the hundreds of millions or billions

of dollars in tax revenue that the Department let Amazon refuse to collect, but which

the Department now wants from someone. Since Amazon is influential, while the

Guild’s members are not, the Department has decided to pursue them. The same

thing is playing out across the country as governments start to tally up the cost of

subsidizing Amazon’s growth by looking the other way on sales tax collection.1

      A brief explanation of Amazon’s ecosystem is in order. The vast majority of

items Amazon sells are sourced from third-party merchants who supply the Fulfilled




1
 See, e.g., Harold Brubaker, “California Hits Philly-Area Amazon Seller with $1.6
Million Sales-Tax Bill,” The Philadelphia Inquirer (November 5, 2019),
https://www.inquirer.com/business/california-sales-tax-amazon-seller-philadelphia-
business-20191105.html (emphasis added).

                                           2
       Case 1:21-cv-00369-CCC Document 10 Filed 03/05/21 Page 3 of 17




by Amazon (“FBA”) program.2 By contrast, Amazon directly sources a smaller share

of goods, which the company deems “first-party sales.” From the consumer

perspective, there is no difference between the two in Amazon’s “store.”3 Amazon

stores both categories of items in the same warehouses around the country; offers

both categories to consumers on equal “Amazon Prime” terms in adjacent listings on

Amazon.com; controls the sale and delivery of both; profits from both; and delivers

both in the same Amazon boxes on Amazon trucks.4

      To fulfill orders from its online store, Amazon maintains a network of nearly

200 warehouses around North America.5 When merchants supply Amazon with FBA

goods, Amazon takes possession of the goods at an Amazon warehouse of the

company’s choosing, and will typically reposition goods around the country.6 Amazon

then chooses which warehouse to ship customer orders from.7




2
  Declaration of Paul S. Rafelson ¶ 5 (Exhibit 1).
3
  See Written Testimony of Jeffrey P. Bezos, U.S. House of Representatives (July 29,
2020), https://assets.documentcloud.org/documents/7009139/Jeff-Bezos-Written-
Testimony.pdf (testifying that Amazon.com is “our store” and consumers are the
company’s “customers”).
4
  Rafelson Dec. ¶¶ 3–17. Through FBA, Amazon largely takes suppliers out of the
equation as far as consumers are concerned.
5
  Seller Essentials, “Amazon Warehouse Locations,”
https://selleressentials.com/amazon/amazon-fulfillment-center-locations/; Rafelson
Dec. ¶ 7.
6
  Rafelson Dec. ¶ 7; Declaration of Regan Blee ¶ 4 (Exhibit 2); Declaration of J. Scott
Moody ¶ 4 (Exhibit 3).
7
  See n. 6, supra.

                                           3
        Case 1:21-cv-00369-CCC Document 10 Filed 03/05/21 Page 4 of 17




      The difference between Amazon’s first-party and FBA sales is not substance

but tax and liability positioning.8 Starting in 2012, Amazon agreed to collect

Pennsylvania sales tax on first-party sales,9 but refused to collect tax on FBA sales.

Why? Well, offering most items in Amazon’s store tax-free allowed Amazon to charge

lower prices than competitors who did collect taxes.10

      Amazon’s tax posture was not a secret, but something the Department

knowingly accepted until 2018.11 Meanwhile, the Commonwealth has been giving

Amazon millions—and offering billions more—in affirmative subsidies to entice

Amazon to develop projects in the state.12 That was all of a piece with Amazon’s


8
   See, e.g., Oberdorf v. Amazon.com Inc., 818 F. App’x 138 (3d Cir. 2020) (en banc)
(certifying to Pennsylvania Supreme Court question regarding Amazon’s defense that
the company was not liable for FBA sales in its store); Bolger v. Amazon.com, LLC, 53
Cal. App. 5th 431, 450 (2020) (rejecting Amazon’s liability defense because of
Amazon’s control over sales in its store and role as an “intermediary between an
upstream supplier and the ultimate consumer”); Amazon Services, LLC v. S.C. Dep’t of
Rev., No. 17-ALJ-17-0238-CC (S.C. Admin. Law Ct. Sept. 10, 2019) (rejecting
Amazon’s argument that it did not have to collect sales taxes on its FBA sales),
https://src.bna.com/Leb.
9
   AP, “Amazon.com to Begin Collecting Pennsylvania Sales Tax,” PennLive.com
(August 29, 2012),
https://www.pennlive.com/midstate/2012/08/amazoncom_to_begin_collecting.htm
l.
10
    David Dayen, “The ‘Amazon Tax’ Ruling: Disrupting the Disruptors?,” Capital &
Main (July 10, 2018), https://capitalandmain.com/the-amazon-tax-ruling-disrupting-
the-disruptors-0710.
11
    See Tom Knapp, “Amazon Will Begin Collecting Sales Tax on Shipments to
Pennsylvania,” Lancaster Online (March 6, 2018),
https://lancasteronline.com/news/local/amazon-will-begin-collecting-sales-tax-on-
shipments-to-pennsylvania/article_0d380ee6-215b-11e8-a5ed-4b0228b0798f.html.
12
    See, e.g., David M. Kall, “Pennsylvania: Amazon.com to Receive $22.5 Million in
State Funding,” McDonald Hopkins (August 4, 2016),

                                            4
        Case 1:21-cv-00369-CCC Document 10 Filed 03/05/21 Page 5 of 17




nationwide strategy. As the House Antitrust Subcommittee concluded after a sixteen-

month investigation, “Amazon expanded its market power through avoiding taxes

[and] extracting state subsidies.”13

       If that is as far as things went, it might just be a questionable deal for the

Commonwealth’s citizens and Amazon’s competitors whom the Department made

play by the rules. But recently the Department has tried to dig out of the hole. Not by

pursuing Amazon for the company’s back taxes, but by pursuing Amazon’s

suppliers—non-resident small businesses who lack Amazon’s power.

       The Department has begun demanding that Guild members register with the

agency (as a seeming prelude to tax assessments).14 The agency warns those who do

not comply that the Department will increase the lookback period from just January 1,

2019–forward to some earlier start date. According to the Department, Amazon’s

suppliers are within the agency’s jurisdictional reach because storing “inventory [] at a


https://mcdonaldhopkins.com/Insights/August-2016/Pennsylvania-Amazon-com-
to-receive-22-5-million-in; Andrew Wagaman, “Pennsylvania Offered Amazon up to
$4.6 Billion over 25 Years,” The Morning Call (describing the Commonwealth’s
October 2017 proposal to Amazon), https://www.mcall.com/business/mc-biz-
amazon-hq2-proposal-lehigh-pennsylvania-sidebar-20181113-story.html; Office of
Governor Tom Wolf, “Governor Wolf: Amazon Expansion to Bring 800 Jobs to
Allegheny County,” (July 30, 2019),
https://www.governor.pa.gov/newsroom/governor-wolf-amazon-expansion-to-
bring-800-jobs-to-allegheny-county/.
13
   U.S. House of Representatives, Committee on the Judiciary, Subcommittee on
Antitrust, Commercial and Administrative Law, “Investigation of Competition in
Digital Markets: Majority Staff Report and Recommendations” at 261,
https://judiciary.house.gov/uploadedfiles/competition_in_digital_markets.pdf.
14
   Blee Dec. ¶ 7; Moody Dec. ¶ 8.

                                             5
        Case 1:21-cv-00369-CCC Document 10 Filed 03/05/21 Page 6 of 17




distribution or fulfillment center . . . constitutes physical presence that creates certain

tax obligations with Pennsylvania.”15

       The Due Process Clause is otherwise. Amazon, not the Guild’s members,

controls whether property is stored in Pennsylvania. And Amazon’s unilateral storage

choices do not create jurisdictional contacts for the Guild’s members. Without

jurisdiction over the Guild’s members, the Department’s actions are “ultra vires and

void.” Miller Bros. Co. v. Maryland, 347 U.S. 340, 344–45 (1954).

       The Guild appreciates the Commonwealth’s need to raise revenue on the basis

of fair taxes, but the Department’s means exceed its constitutional authority. To the

extent Pennsylvania now wishes to collect taxes Amazon previously refused to collect

on its sales, the Commonwealth should pursue those taxes lawfully from Amazon, not

unlawfully from the Guild’s non-resident members. In the meantime, the Court

should enjoin the Department’s registration demands.

                             Standard for Injunctive Relief

       A party seeking preliminary equitable relief “must meet the threshold for the

first two ‘most critical’ factors: it must demonstrate that it can win on the merits

(which requires a showing significantly better than negligible but not necessarily more

likely than not) and that it is more likely than not to suffer irreparable harm in the



15
  Blee Dec. at 5 (Letter from DOR); Moody Dec. at 6 (Letter from DOR). Merchants
in at least the following states have reported receiving similar letters: California, New
Jersey, New York, Georgia, Michigan, Florida, South Carolina, and Oklahoma.

                                             6
        Case 1:21-cv-00369-CCC Document 10 Filed 03/05/21 Page 7 of 17




absence of preliminary relief.” Reilly v. City of Harrisburg, 858 F.3d 173, 179 (3d Cir.

2017). Once those requirements are met, “a court then considers the remaining two

factors”—possible harm to others from the grant or denial of the injunction, and the

public interest. Id. The overall question is whether “all four factors, taken together,

balance in favor of granting the requested preliminary relief.” Id.

                                         Argument

       Resolving this motion involves two jurisdictional inquiries: (1) Whether the

Court has subject-matter jurisdiction to hear this case (the Court does); and (2)

whether the Department has personal jurisdiction over the Guild’s non-resident

members (the Department does not). The primary reason for the former conclusion is

that the Guild’s challenge is outside the jurisdiction-stripping law that keeps certain

tax challenges out of federal courts. The primary reason for the second is that the

Department is wrongly basing its assertion of personal jurisdiction on Amazon’s

storage choices, which violates the Supreme Court’s repeated admonition that only a

party’s own choices, not the unilateral actions of a third party, can support the

exercise of personal jurisdiction.

   a. The Court has jurisdiction to hear this case.

       As a foundational proposition, federal courts have “virtually unflagging”

jurisdiction to hear federal-question cases like this one. Lexmark Int’l, Inc. v. Static

Control Components, Inc., 572 U.S. 118, 126 (2014). The Tax Injunction Act is a limited

restriction: “The district courts shall not enjoin, suspend or restrain the assessment,

                                              7
        Case 1:21-cv-00369-CCC Document 10 Filed 03/05/21 Page 8 of 17




levy or collection of any tax under State law where a plain, speedy and efficient

remedy may be had in the courts of such State.” 28 U.S.C. § 1341.

       The TIA does not apply every time taxes are involved, but rather strips

jurisdiction in a claim-specific way. Direct Mktg. Ass’n v. Brohl, 575 U.S. 1, 11 (2015).

The Supreme Court uses a precise, textualist approach to determine whether specific

claims implicate the TIA. See id.; id. at 12 n.1 (distinguishing between claims). The TIA

only applies when claims would “stop” the three listed “discrete phases of the

taxation process”: “assessment, levy, and collection.” Id. at 2; 8; 15.

       By contrast, the TIA does not bar challenges to other aspects of an overall tax

system—even where an injunction might secondarily “inhibit” assessment, levy, or

collection. Id. at 14. Among other things, the TIA does not apply to claims

challenging “information gathering” and “reporting” obligations, which are

antecedent to and “distinct from” assessment, levy, and collection. Id. at 8.

       Direct Marketing Association squarely permits the Guild’s challenges to the

Department’s registration demand because registration is not an act of assessment,

levy, or collection. Instead, registration is akin to the notice and reporting

requirements that “precede the steps of ‘assessment’ and ‘collection’” and are

therefore outside the TIA. Id. at 11. Registration “may improve [a State’s] ability to

assess and ultimately collect its sales and use taxes from consumers, but the TIA is not

keyed to all activities that may improve a State’s ability to assess and collect taxes.

Such a rule would be inconsistent not only with the text of the statute, but also with

                                             8
        Case 1:21-cv-00369-CCC Document 10 Filed 03/05/21 Page 9 of 17




[the Court’s] rule favoring clear boundaries in the interpretation of jurisdictional

statutes.” Id. at 11. Thus, the Guild may bring its targeted challenge in this Court.

   b. The Court should decline to abstain.

       The Department may ask the Court to decline to exercise its jurisdiction on the

basis of the comity doctrine. The Court should reject that request for several reasons.

First, comity abstention is a prudential basis for declining to exercise the jurisdiction

Congress granted, which means the doctrine is “in some tension with the [Supreme

Court’s] recent reaffirmation of the principle that a federal court’s obligation to hear

and decide cases within its jurisdiction is virtually unflagging.” Lexmark Int’l, Inc. v.

Static Control Components, Inc., 572 U.S. 118, 125–26 (2014) (cleaned up); accord Sprint

Communs., Inc. v. Jacobs, 571 U.S. 69, 77 (2013) (“Federal courts, it was early and

famously said, have no more right to decline the exercise of jurisdiction which is

given, than to usurp that which is not given.”). That sets a high bar for comity

abstention, which the Department cannot meet.

       Second, the Supreme Court’s leading statement on comity provides a roadmap

for fairly limited application of the doctrine (to the extent it remains viable). In Levin v.

Commerce Energy, Inc., the Court described comity as “embracive,” but explained that

abstention was justified there only due to a “confluence” of three “considerations”

that “[i]ndividually, [] may not compel forbearance on the part of federal district

courts.” 560 U.S. 413, 431–32 (2010). Those considerations are not present here. See




                                              9
       Case 1:21-cv-00369-CCC Document 10 Filed 03/05/21 Page 10 of 17




Z&R Cab, LLC v. Phila. Parking Auth., 616 F. App’x 527, 531 (3d Cir. 2015) (directing

district court to consider the Levin factors).

       In Levin, the state “enjoy[ed] wide regulatory latitude” over taxation of natural

gas tax exemptions, and no “fundamental right[s]” were at issue. Id. Here, the

Department has no latitude to exceed due process, and the Department is violating

the Guilds’ members fundamental personal jurisdiction rights—and their right to earn

a living. See also Z&R Cab, 616 F. App’x at 536 (Ambro, J., concurring) (explaining

that comity should not apply in cases involving “individual rights—like the right not

to be deprived of property without due process of law—[which] are at the core of §

1983 protection, in areas where federal supervision is particularly important”).

       Levin was also litigation between natural gas companies “to improve their

competitive position.” Id. Not so here.

       Last, because Levin was an equal protection case, and federal courts are agnostic

as between the level-up and level-down equal protection remedies, state courts would

be “better positioned than their federal counterparts to correct any violation” because

of their superior familiarity with “state legislative preferences.” Id. Again, not so here.

Accord Z&R Cab., 616 F. App’x at 536. Levin demonstrates why this is a federal case.

       Third, additional considerations counsel against abstention. Federal and

interstate interests matter because “[c]omity is a two-way street, requiring a delicate

balancing of sometimes-competing state and federal concerns.” Trump v. Vance, 941

F.3d 631, 638 (2d Cir. 2019) (rejecting comity abstention despite state interest in

                                             10
         Case 1:21-cv-00369-CCC Document 10 Filed 03/05/21 Page 11 of 17




criminal investigation), aff’d, 140 S. Ct. 2412 (2020). Here, the DOR is violating federal

law, Guild members’ federal rights, and encroaching on the sovereignty of other

states. See Bristol-Myers Squibb Co. v. Superior Court, 137 S. Ct. 1773, 1780 (2017)

(explaining how enforcing the “territorial limitations on the power of the respective

States” via personal jurisdiction doctrine protects the “sovereignty of all of [their]

sister States”). Comity is no basis for abstention.

      c. The DOR is exceeding its constitutional authority.

         On the merits, this motion calls for a fairly straightforward application of due

process precedent. The Department contends that it can regulate non-residents

because Amazon unilaterally chose to store some goods in Amazon’s custody in

Amazon’s proprietary warehouses.16 That position is incorrect.

         The Due Process Clause constrains all government power in a free society, and

state tax authorities are like other state officials: they cannot regulate non-residents

over whom the state lacks jurisdiction. The Supreme Court has long enforced “the

due process requirement that there be ‘some definite link, some minimum connection,

between a state and the person, property or transaction it seeks to tax.’” South Dakota

v. Wayfair, 138 S. Ct. 2080, 2093 (2018) (quoting Miller Bros. Co. v. Maryland, 347 U.S.

340, 344–45 (1954)). Absent personal jurisdiction, “the imposition of a tax would be

ultra vires and void.” Miller Bros., 347 U.S. at 342. And “the seizure of property by the



16
     Blee Dec. at 5 (Letter from DOR); Moody Dec. at 6 (Letter from DOR).

                                             11
       Case 1:21-cv-00369-CCC Document 10 Filed 03/05/21 Page 12 of 17




state under pretext of taxation when there is no jurisdiction or power to tax is simple

confiscation and a denial of due process of law.” Id.

       “Building on the seminal case of International Shoe Co. v. Washington, 326 U.S. 310

(1945), [the Court has] framed the relevant inquiry as whether a defendant had

minimum contacts with the jurisdiction such that maintenance of the suit does not

offend traditional notions of fair play and substantial justice.” Quill Corp. v. North

Dakota, 504 U.S. 298, 307 (1992). The Supreme Court has enforced the familiar due

process personal jurisdiction standard in tax cases for decades. See, e.g., Wayfair, 138 S.

Ct. at 2093 (tracing the doctrine to 1954’s Miller Brothers); National Bellas Hess v. Dep’t of

Rev., 386 U.S. 753, 756–57 (1967) (same).17

       According to the Department, Amazon’s unilateral decision to store goods in

Pennsylvania gives the agency jurisdiction over third-party merchants who earlier

supplied those goods to Amazon. But the Supreme Court has repeatedly held that the

“unilateral activity of a third party [] cannot satisfy the requirement of contact with the

forum State” necessary to establish jurisdiction. Walden v. Fiore, 571 U.S. 277, 291

(2014). Rather, the inquiry is whether the putative subject of jurisdiction—the Guild’s

members—“create[d] a substantial connection with the forum state.” Id. at 284.




17
  Wayfair altered the Supreme Court’s Commerce Clause jurisprudence as reflected in
Quill and Bellas Hess, while affirming the Court’s longstanding Due Process
jurisprudence. Wayfair, 138 S. Ct. at 2093.

                                              12
         Case 1:21-cv-00369-CCC Document 10 Filed 03/05/21 Page 13 of 17




         Non-resident Guild members do not deliberately create meaningful contacts

with Pennsylvania by participating in Amazon’s FBA program. As Regan Blee—a

resident of Australia—explains, “I cannot tell Amazon where to warehouse, or not

warehouse, goods that Amazon has accepted for sale in its store. Nor can I tell

Amazon to ship items or not ship items to customers in specific states.”18 Instead,

“Amazon controls the storage and shipment of goods in the FBA program.”19

         At most, participation in FBA creates the possibility that Amazon might

unilaterally decide to store goods in Pennsylvania, as opposed to elsewhere among

Amazon’s nearly 200 facilities. But that is just the discredited “stream-of-commerce”

theory of jurisdiction, which a “plurality of Supreme Court Justices has twice

rejected,” and which the Third Circuit has accordingly “decline[d] to adopt.” Shuker v.

Smith & Nephew PLC, 885 F.3d 760, 780 (3d Cir. 2018) (citing J. McIntyre Mach., Ltd. v.

Nicastro, 564 U.S. 873, 877–85 (2011); Asahi Metal Indus. Co. v. Superior Court, 480 U.S.

102, 108–13 (1987); D’Jamoos v. Pilatus Aircraft, Ltd., 566 F.3d 94 (3d Cir. 2009)).

         The upshot of the Department’s theory is that Guild members could be subject

to nationwide jurisdiction based on Amazon’s unilateral and constantly changing

storage choices across the continent. But the Third Circuit has rejected such a

grasping assertion of power: “efforts to exploit a national market that necessarily

included Pennsylvania are insufficient” to create jurisdiction. Shuker, 885 F.3d at 780.


18
     Blee Dec. ¶ 5; accord Moody Dec. ¶¶ 4–7.
19
     Blee Dec. ¶ 4.

                                            13
         Case 1:21-cv-00369-CCC Document 10 Filed 03/05/21 Page 14 of 17




         Thus, the Department lacks personal jurisdiction over non-resident Guild

members based on their FBA participation and cannot demand that they register.

      d. The preliminary injunction factors favor relief.

         Injunctive relief is appropriate. First, the Guild has far more than a “reasonable

chance of success on the merits,” which is all that is required. Reilly, 858 F.3d at 179

n.3 (explaining that the court does not require even a “more likely than not showing

on the merits”). The Department is well outside permissible due process bounds.

         Second, the Guilds’ members will suffer irreparable injury absent an injunction.

Their due process rights will be compromised on pain of increased liability exposure.

This action does not seek damages, and it is not evident what monetary damages for

forced registration would look like, to say nothing of the Eleventh Amendment and

qualified immunity issues that would likely arise in a damages action. The secondary

effect of compelled registration will be the need to address compelled compliance

requirements, which will impose “significant financial and administrative burden[s] on

small business[es]” like the Guild’s members, and will inhibit “expand[ing]” their

businesses and “mak[ing] investments that could be compromised” by the

Department’s demands.20 The Guild’s members will not be able to recover those

meaningful but difficult-to-quantify losses from Director Hassell. More broadly, it will

not be possible to unwind the distorting effects on the interstate e-commerce



20
     Blee Dec. ¶¶ 8; 11; Moody Dec. ¶¶ 8; 12.

                                             14
         Case 1:21-cv-00369-CCC Document 10 Filed 03/05/21 Page 15 of 17




marketplace, which is of unique and paramount federal interest.21 Only injunctive

relief will redress the injuries at issue here.

         At first glance, the third factor touches on the best argument against an

injunction: the theory that Pennsylvania might, as a second-order effect, lose an

indeterminate amount of revenue from merchants who might have registered and

later succumbed to tax demands. But that argument puts the cart before the horse by

assuming that the Department would have been lawfully entitled to collect and keep

that revenue in the first place. Plus, if the Department later prevailed in this case

notwithstanding an injunction, the agency might be able to seek interest on taxes

owed, which could compensate the agency for the delay. Not to mention, nothing

prevents the Department from seeking Amazon’s taxes directly from Amazon.

         Last, it is in the public interest to protect constitutional rights, the national e-

commerce economy, and the jurisdictional sovereignty of other states. Taken

together, the factors balance in favor of an injunction while this litigation proceeds.

                                          Conclusion

         For the foregoing reasons, the Online Merchants Guild respectfully requests

that the Court enjoin the Defendant Hassell from making or enforcing demands that

non-resident Guild members register with the Department because of their

participation in Amazon’s FBA program.



21
     Rafelson Dec. ¶¶ 23–27 (describing harms to the merchant community).

                                               15
Case 1:21-cv-00369-CCC Document 10 Filed 03/05/21 Page 16 of 17




Respectfully submitted this 4th day of March 2021.

                                s/ Aaron K. Block

                                David F. Wilk
                                ID#65992
                                Lepley, Engelman, Yaw & Wilk, LLC
                                140 East Third Street
                                Williamsport, Pennsylvania 17701
                                570-323-3768
                                davew@lepleylaw.com

                                Aaron K. Block (admitted pro hac vice)
                                The Block Firm LLC
                                4200 Northside Parkway
                                Building 1, Suite 200
                                Atlanta, Georgia 30327
                                404-997-8419
                                aaron@blockfirmllc.com

                                Paul S. Rafelson (pro hac vice motion filed)
                                Rafelson Schick, PLLC
                                2255 Glades Road, Suite 319
                                Boca Raton, Florida 33431
                                833-326-6529
                                paul@frsattorneys.com
                                Counsel for the Online Merchants Guild




                                  16
      Case 1:21-cv-00369-CCC Document 10 Filed 03/05/21 Page 17 of 17




                              Certificate of Service

      I hereby certify that I served the foregoing via the Court’s CM/ECF system

this 4th day of March 2021.

                                      s/ Aaron K. Block
                                      Aaron K. Block




                                        17
